ORDER
PER CURIAM:
This is an original application for a writ of supervisory controL The application was made ex parte; the Court eon-*542tinned the matter and gave notice to counsel for Burlington cause for issuance of writ of mandate.
See C.J.S., Mandamus, § 210.
Northern, Inc. to appear so that the entire matter could be heard. We have had the benefit of oral arguments and briefs.
Relator McGee requests this Court to rule that the Burlington Northern’s affidavit of disqualification filed against the respondent district judge, the Honorable Paul G. Hatfield, in Cascade County, was not timely filed and was filed as an abuse of the disqualification statute, section 93-901, R.C.M. 1947.
We do not fully develop the background herein, but do observe that counsel for Burlington Northern who seeks a hearing from a judge who he, counsel, has already determined to disqualify, is not in good faith and would be estopped from thereafter disqualifying the judge under the statute.
However, in the instant case, Judge Hatfield has already arranged to call in another district judge and does not appear here to contest the matter. Accordingly, the matter is moot and we decline to accept jurisdiction.